UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
MICHAEL HERNANDEZ,                  )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )               Civil Action No. 11-2266 (ABJ)
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Defendant.        )
___________________________________ )


                                  MEMORANDUM OPINION

       On July 6, 2012, the defendant filed a motion for summary judgment under Rule 56 of

the Federal Rules of Civil Procedure. The Court advised the plaintiff of his obligations under the

Federal Rules of Civil Procedure and the local rules of this Court to respond to the motion, and

specifically warned plaintiff that, if he did not respond to the motion by August 17, 2012, the

Court may treat the motion as conceded. To date, the plaintiff neither has filed an opposition to

the motion and nor has requested more time to do so. Accordingly, the Court will grant the

defendant’s motion as conceded.


       An Order accompanies this Memorandum Opinion.




DATE: September 4, 2012                      /s/
                                             AMY BERMAN JOHNSON
                                             United States District Judge